Citation Nr: 1447305	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from May 1955 to July 1957.  The appellant also had unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the Army reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) which denied the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if additional action is required on his part.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by rating decision of February 2000.  The appellant was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the notice of the denial. 

2.  Evidence received subsequent to the February 2000 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for bilateral hearing loss.  

3.  The competent and credible evidence fails to establish that the appellant's diagnosed tinnitus had its onset in service or is otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).  

2.  Evidence submitted subsequent to the February 2000 denial of service connection for bilateral hearing loss is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

 Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

At the outset, it is important to note that the Board is granting in full the benefit sought on appeal as to reopening the claim for service connection for bilateral hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As to the claim of service connection for tinnitus, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. The VCAA duty to notify was satisfied by way of a letter sent September 2011.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records with the claims file.  No outstanding evidence has been identified.   

The appellant was also afforded a VA examination in connection with the claim.  The Board finds the August 2011 examination was obtained and report thereof associated with the claims file. The VA examination report was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the appellant, including eliciting a history from the appellant, and provided the information necessary to decide the claim.   

 The appellant also was scheduled for a videoconference hearing before the Board in September 2014.  He failed to appear.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  Certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309. 

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In each case where an appellant is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such appellant's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such appellant's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact. The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

The appellant asserts that service connection is warranted for tinnitus based upon service incurrence.  

The evidence of record shows no findings, treatment, or diagnosis of tinnitus in service, to include at service discharge or within one year of service discharge.  The appellant related during his August 2011 VA examination, that he had a history of tinnitus that was not constant but that was recurrent.  He also related that he was unsure of the date of onset of tinnitus.  He was diagnosed with tinnitus.  The examiner opined that the appellant's tinnitus was not a result of military noise exposure.  She stated the appellant did not relate tinnitus onset to military service and he indicated that he was unsure of the time of onset.  

There is evidence of tinnitus and, therefore, the first element of Shedden has been established.  The appellant did not attribute tinnitus to military service, and in fact, could not remember the date of onset of tinnitus.  The August 2011 VA examination is the only medical evidence showing tinnitus.  This evidence did not show in-service incurrence of injury as to his claimed tinnitus or a finding of a nexus between the appellant's current tinnitus and service.  Therefore, Shedden elements (2) and (3) have not been met.  

In this case, there is no indication, other than the Veteran's own subjective statements, that noise exposure in service resulted in any tinnitus.  Tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation);  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). noting competent lay evidence requires facts perceived through the use of the five senses).   

Here, the appellant's service treatment records do not indicate any abnormalities with respect to tinnitus upon separation.  The record is devoid of any competent medical evidence which even hints of tinnitus in service. 

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) . Nevertheless, a review of the post-service evidence does not support the conclusion that tinnitus is causally related to active service sufficient to establish service connection.  

There is no dispute that the appellant is competent to report symptoms of ringing in the ears (tinnitus) because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6. 465, 470 (1994).   However, the Board finds that while the appellant's history is competent and credible, his history does not indicate the onset of tinnitus related to service.  

The appellant has presented only one medical examination report, and that report indicates that the appellant did not attribute his tinnitus to service and cannot ascertain the onset of his tinnitus.  

Based on the appellant's failure at his VA examination to attribute his tinnitus to his military history or any medical evidence of record to do so, Shedden elements 2 or 3 have not been met as to sufficient causal relationship between tinnitus and service and, therefore, the claim for service connection for tinnitus must be denied.    

In reaching the decision regarding service connection for tinnitus, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a), Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The Veteran's claim for service connection for bilateral hearing loss was denied by rating decision of February 2000.  In that decision, the RO found that the appellant did not submit any evidence showing that the appellant had present evidence of a hearing loss, no evidence of hearing loss in service or within one year of service discharge, nor did the evidence show a link between a hearing loss and service.  
The appellant was notified of the denial of service connection in a letter of February 2000 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between February 2000 to February 2001, that would be considered "new and material."  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within one year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The February 2000 rating decision therefore became final.  

The evidence received since the February 2000 rating decision includes an August 2011 VA audiology examination in connection with the claim. 

The appellant underwent a VA examination in August 2011.  The examination showed evidence of bilateral hearing loss.  The evidence is new because it was a new VA examination which was not previously before decisionmakers.  This examination report is also material because it indicates that the appellant presently has hearing loss, something that was not previously of record and raises a reasonable possibility of substantiating the claim and because when considered with the other evidence of record, it would at least trigger the Secretary's duty to assist by providing an additional medical opinion.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Therefore, since the Board finds the August 2011 VA audiology examination which presently shows the current evidence of bilateral hearing loss to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review following the development requested below.  


ORDER

New and material evidence to reopen the claim for service connection for bilateral hearing loss, having been received, the claim, to this extent, is granted. 

Service connection for tinnitus is denied.  



REMAND

The appellant claims service connection for bilateral hearing loss based upon service incurrence.  He gave a history of working around loud radar signals without hearing protection.  He states he had hearing loss at separation from service and he continues to have the same. 

In August 2011, the appellant underwent a VA audiology examination.  The examiner stated that the Veteran's current bilateral hearing loss is less likely as not due to active service noise exposure.  She also indicated that the appellant did not have a separation examination, and showed no hearing loss on a periodic Army reserve examination in July 1968.  The initial evidence of bilateral hearing loss was first noted in August 1972 at a periodic Army reserve examination, showing moderate high frequency hearing loss in the right ear and moderately-severe high frequency hearing loss in the left ear.  Her findings indicated that bilateral hearing loss began somewhere between 1968 and 1972, many years after separation from active service.   

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  It is not a sufficient rationale for a negative nexus opinion merely to state that an appellant's hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

If the diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013). 

As the August 2011 VA examiner provided an inadequate rationale for the nexus opinion, the appellant warrants another VA audiology examination in connection with this claim.  Also, fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

It is also important to note that the appellant served in the Army Reserves.  He indicated that he was also exposed to noise from a 50 caliber machine gun while in the ROTC.  The first evidence of verified hearing loss was during an Army Reserve periodic examination.  It is important to determine the appellant's reserve service, his personnel records from his active service and his reserve service, and if he was subjected to noise exposure during that period.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim for service connection for bilateral hearing loss based on ACDUTRA/INACDUTRA.

2.  The AOJ should verify the appellant's ACDUTRA and INACDUTRA.  His official military personnel file (OMPF) and additional service treatment records, if any, should be requested.  Retirement credit points are not helpful in this regard; the exact dates of ACDUTRA and/or INACDUTRA periods are necessary.  If records are not located, the attempts to locate those records should be documented

If, after making reasonable efforts to obtain these records the AOJ is unable to secure them, a formal finding of unavailability should be associated with the claims file. The AOJ should notify the appellant and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the appellant a reasonable opportunity to respond.  

3.  Schedule the appellant for a VA audiology examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature, severity, and etiology of any current bilateral hearing loss the appellant may have.  All indicated testing and studies should be conducted.  

The examiner is then requested to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's bilateral hearing loss is etiologically related to service, especially any noise exposure sustained during service, and specifically taking into consideration his military occupational specialty working with radar signals without hearing protection.  The examiner should also take into consideration any findings as related to his Reserve noise exposure and ROTC noise exposure firing a 50 caliber machine gun during any period of ACDUTRA and/or INACDUTRA.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.   

It is not a sufficient rationale for a negative nexus opinion merely to state that an appellant's hearing was within normal limits on audiometric testing during service.  In such a case, service connection is not precluded if there is sufficient evidence to demonstrate a relationship between the appellant's service and a current disability which satisfies 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question

4.  The AOJ should review the claims file.  If any development is incomplete, the AOJ should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the claim should be readjudicated.  If the claim on appeal is not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


